
	
		II
		Calendar No. 702
		110th CONGRESS
		2d Session
		S. 2894
		[Report No. 110–327]
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2008
			Mr. Dodd, from the
			 Committee on Banking, Housing, and Urban
			 Affairs, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To establish requirements for private lenders to protect
		  student borrowers receiving private educational loans, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Private Student Loan
			 Transparency and Improvement Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Regulations.
					Sec. 4. Effective dates.
					TITLE I—Preventing unfair and deceptive private educational
				lending practices and eliminating conflicts of interest
					Sec. 101. Amendment to the Truth in Lending Act.
					Sec. 102. Civil liability.
					Sec. 103. Clerical amendment.
					TITLE II—Improved disclosures for private educational
				loans
					Sec. 201. Private educational loan disclosures and
				limitations.
					Sec. 202. Application of Truth in Lending Act to all private
				educational loans.
					TITLE III—College Affordability
					Sec. 301. Community Reinvestment Act credit for low-cost
				loans.
					TITLE IV—Financial literacy
					Sec. 401. Coordinated education efforts.
					TITLE V—Study and report on nonindividual information
					Sec. 501. Study and report on nonindividual
				information.
				
			2.DefinitionsAs used in this Act—
			(1)the term Board means the Board
			 of Governors of the Federal Reserve System;
			(2)the term
			 covered educational institution—
				(A)means any
			 educational institution that offers a postsecondary educational degree,
			 certificate, or program of study (including any institution of higher
			 education); and
				(B)includes an agent
			 or employee of the educational institution;
				(3)the terms
			 Federal banking agencies and appropriate Federal banking
			 agency have the same meanings as in section 3 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813);
			(4)the term
			 institution of higher education has the same meaning as in
			 section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002);
			(5)the term postsecondary educational
			 expenses means any of the expenses that are included as part of the cost
			 of attendance of a student, as defined under section 472 of the Higher
			 Education Act of 1965 (20 U.S.C. 1087ll);
			(6)the term
			 private educational lender means—
				(A)a financial
			 institution, as defined in section 3 of the Federal Deposit Insurance Act (12
			 U.S.C. 1813) that solicits, makes, or extends private educational loans;
				(B)a Federal credit
			 union, as defined in section 101 of the Federal Credit Union Act (12 U.S.C.
			 1752) that solicits, makes, or extends private educational loans; and
				(C)any other person
			 engaged in the business of soliciting, making, or extending private educational
			 loans; and
				(7)the term
			 private educational loan—
				(A)means a loan
			 provided by a private educational lender that—
					(i)is
			 not made, insured, or guaranteed under part B of title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1070 et seq.); and
					(ii)is
			 issued by a private educational lender expressly for postsecondary educational
			 expenses to a borrower, regardless of whether the loan is provided through the
			 educational institution that the subject student attends or directly to the
			 borrower from the lender; and
					(B)does not include
			 an extension of credit under an open end consumer credit plan, a residential
			 mortgage transaction (as those terms are defined in section 103 of the Truth in
			 Lending Act), or any other loan that is secured by real property or a
			 dwelling.
				3.RegulationsThe Board shall issue final regulations to
			 implement this Act and the amendments made by this Act not later than 180 days
			 after the date of enactment of this Act.
		4.Effective
			 datesThis Act and the
			 amendments made by this Act shall become effective 180 days after the date on
			 which regulations to carry out this Act and the amendments made by this Act are
			 issued in final form.
		IPreventing unfair
			 and deceptive private educational lending practices and eliminating conflicts
			 of interest
			101.Amendment to
			 the Truth in Lending ActChapter 2 of the Truth in Lending Act (15
			 U.S.C. 1631 et seq.) is amended by adding at the end the following new
			 section:
				
					140.Preventing
				unfair and deceptive private educational lending practices and eliminating
				conflicts of interest
						(a)DefinitionsAs
				used in this section—
							(1)the term
				covered educational institution—
								(A)means any
				educational institution that offers a postsecondary educational degree,
				certificate, or program of study (including any institution of higher
				education); and
								(B)includes an agent
				or employee of the educational institution;
								(2)the term
				gift—
								(A)means any
				gratuity, favor, discount, entertainment, hospitality, loan, or other item
				having a monetary value of more than $10, including a gift of services,
				transportation, lodging, or meals, whether provided in kind, by purchase of a
				ticket, payment in advance, or reimbursement after the expense has been
				incurred; and
								(B)does not
				include—
									(i)standard
				informational material related to a loan (such as a brochure);
									(ii)food,
				refreshments, training, or informational material furnished to an employee or
				agent of a covered educational institution, as an integral part of a training
				session or through participation in an advisory council that is designed to
				improve the service of the lender to the covered educational institution, if
				such training or participation contributes to the professional development of
				the employee or agent of the covered educational institution; or
									(iii)favorable
				terms, conditions, and borrower benefits on an educational loan provided to a
				student employed by the covered educational institution;
									(3)the term
				institution of higher education has the same meaning as in
				section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002);
							(4)the term postsecondary educational
				expenses means any of the expenses that are included as part of the cost
				of attendance of a student, as defined under section 472 of the Higher
				Education Act of 1965 (20 U.S.C. 1087ll);
							(5)the term
				private educational lender means—
								(A)a financial
				institution, as defined in section 3 of the Federal Deposit Insurance Act (12
				U.S.C. 1813) that solicits, makes, or extends private educational loans;
								(B)a Federal credit
				union, as defined in section 101 of the Federal Credit Union Act (12 U.S.C.
				1752) that solicits, makes, or extends private educational loans; and
								(C)any other person
				engaged in the business of soliciting, making, or extending private educational
				loans;
								(6)the term
				private educational loan—
								(A)means a loan
				provided by a private educational lender that—
									(i)is not made,
				insured, or guaranteed under part B of title IV of the Higher Education Act of
				1965 (20 U.S.C. 1070 et seq.); and
									(ii)is issued by a
				private educational lender expressly for postsecondary educational expenses to
				a borrower, regardless of whether the loan is provided through the educational
				institution that the subject student attends or directly to the borrower from
				the lender; and
									(B)does not include
				an extension of credit under an open end consumer credit plan, a residential
				mortgage transaction, or any other loan that is secured by real property or a
				dwelling; and
								(7)the term
				revenue sharing means an arrangement between a covered educational
				institution and a private educational lender under which—
								(A)a private
				educational lender provides or issues private educational loans to students
				attending the covered educational institution or to the parents of such
				students;
								(B)the covered
				educational institution recommends to students or others the private
				educational lender or the private educational loans of the private educational
				lender; and
								(C)the private
				educational lender pays a fee or provides other material benefits, including
				profit or revenue sharing, to the covered educational institution or to the
				officers, employees, or agents of the covered educational institution in
				connection with the private educational loans provided to students attending
				the covered educational institution or a borrower acting on behalf of a
				student.
								(b)Prohibition on
				certain gifts and arrangementsA private educational lender,
				including any officer or employee thereof, may not, directly or
				indirectly—
							(1)offer or provide
				any gift to a covered educational institution or a covered educational
				institution employee, nor may such covered educational institution, officer, or
				employee receive any such gift, in exchange for any advantage or consideration
				provided to such private educational lender related to its private educational
				loan activities; or
							(2)engage in revenue
				sharing with a covered educational institution.
							(c)Prohibition on
				co-brandingA private
				educational lender may not use the name, emblem, mascot, or logo of the covered
				educational institution, or other words, pictures, or symbols readily
				identified with the covered educational institution, in the marketing of
				private educational loans in any way that implies that the covered educational
				institution endorses the private educational loans offered by the
				lender.
						(d)Advisory board
				compensationAny person who
				is employed in the financial aid office of a covered educational institution,
				or who otherwise has responsibilities with respect to private educational loans
				or other financial aid of the institution, and who serves on an advisory board,
				commission, or group established by a private educational lender or group of
				such lenders shall be prohibited from receiving anything of value from the
				private educational lender or group of lenders. Nothing in this subsection
				shall prohibit the reimbursement of reasonable expenses incurred by an employee
				of a covered educational institution as part of their service on an advisory
				board, commission, or group described in this subsection, subject to the rules
				of the Board.
						(e)Prohibition on
				prepayment or repayment fees or penaltyIt shall be unlawful for any private
				educational lender to impose a fee or penalty on a borrower, directly or
				indirectly, for early repayment or prepayment, of any private educational
				loan.
						.
			102.Civil
			 liabilitySection 130 of the
			 Truth in Lending Act (15 U.S.C. 1640) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (3),
			 by inserting or section 128(e)(6) after section
			 125; and
					(B)in the fourth
			 sentence of the undesignated matter at the end—
						(i)by striking
			 125 or and inserting 125,; and
						(ii)by inserting
			 or of section 128(e), before or for failing;
			 and
						(2)in subsection (e), by inserting before the
			 first period, the following: or, in the case of a violation involving a
			 private educational loan, 1 year from the date on which the first regular
			 payment of principal is due under the loan.
				103.Clerical
			 amendmentThe table of
			 sections for chapter 2 of title I of the Truth in Lending Act (15 U.S.C. 1631
			 et seq.) is amended by adding at the end the following:
				
					140. Preventing unfair
				and deceptive private educational lending practices and eliminating conflicts
				of interest..
				
			IIImproved
			 disclosures for private educational loans
			201.Private
			 educational loan disclosures and limitationsSection 128 of the Truth in Lending Act (15
			 U.S.C. 1638) is amended by adding at the end the following:
				
					(e)Terms and disclosure with respect to
				private educational loans
						(1)Disclosures
				required in private educational loan applications and
				solicitationsIn any application for a private educational loan,
				or a solicitation for a private educational loan without requiring an
				application, the lender shall disclose to the borrower, clearly and
				conspicuously—
							(A)the potential
				range of rates of interest applicable to the private educational loan;
							(B)whether the rate
				of interest applicable to the private educational loan is fixed or
				variable;
							(C)limitations on
				interest rate adjustments, both in terms of frequency and amount, or the lack
				thereof;
							(D)requirements for
				a co-borrower, including any changes in the applicable interest rates without a
				co-borrower;
							(E)potential finance
				charges, late fees, penalties, and adjustments to principal, based on defaults
				or late payments of the borrower;
							(F)fees or range of
				fees applicable to the private educational loan;
							(G)the term of the
				private educational loan;
							(H)whether interest
				will accrue while the student to whom the private educational loan relates is
				enrolled at an institution of higher education;
							(I)payment deferral
				options, including whether the deferment would apply to interest or principal,
				or both;
							(J)general
				eligibility criteria for the private educational loan;
							(K)an example of the
				total cost of the private educational loan over the life of the loan—
								(i)which shall be
				calculated using the principal amount and the maximum rate of interest actually
				offered by the lender; and
								(ii)calculated both
				with and without capitalization of interest, if that is an option for
				postponing interest payments;
								(L)a statement that
				an institution of higher education may have school-specific educational loan
				benefits and terms not detailed on the disclosure form;
							(M)that the borrower
				may qualify for Federal financial assistance through a program under title IV
				of the Higher Education Act of 1965, in lieu of, or in addition to, a loan from
				a non-Federal source;
							(N)the interest
				rates available with respect to such Federal financial assistance through a
				program under title IV of the Higher Education Act of 1965;
							(O)that, as provided
				in paragraph (5)—
								(i)the borrower
				shall have up to 30 calendar days following the date on which the application
				for the private educational loan is approved and the borrower receives the
				disclosure documents required under this subsection for the loan to accept the
				terms of the private educational loan and consummate the transaction;
				and
								(ii)except for
				changes based on adjustments to the index used for a loan, the rates and terms
				of the loan may not be changed by the lender during that 30-day period;
				and
								(P)such other
				information as the Board shall prescribe, by rule, as necessary or appropriate
				for consumers to make informed borrowing decisions.
							(2)Disclosures at
				the time of private educational loan approvalSubject to the
				rules of the Board, contemporaneously with the approval of a private
				educational loan application, and before the loan transaction is consummated,
				the lender shall disclose to the borrower, clearly and conspicuously—
							(A)the applicable
				rate of interest in effect on the date of approval;
							(B)whether the rate
				of interest applicable to the private educational loan is fixed or
				variable;
							(C)limitations on
				interest rate adjustments, both in terms of frequency and amount, or the lack
				thereof;
							(D)the initial
				approved principal amount;
							(E)applicable
				finance charges, late fees, penalties, and adjustments to principal, based upon
				borrower defaults or late payments;
							(F)the maximum term
				under the private educational loan program;
							(G)an estimate of
				the total amount for repayment, at both the interest rate in effect on the date
				of approval and at the maximum possible rate of interest actually offered by
				the lender, to the extent that such maximum rate may be determined, or if not,
				a good faith estimate thereof;
							(H)any principal and
				interest payments required while the student to whom the private educational
				loan relates is enrolled at an institution of higher education and interest
				which will accrue during such enrollment;
							(I)payment deferral
				options, including whether the deferment would apply to interest or principal,
				or both;
							(J)whether monthly
				payments are graduated;
							(K)that, as provided
				in paragraph (5)—
								(i)the borrower
				shall have up to 30 calendar days following the date on which the application
				for the private educational loan is approved and the borrower receives the
				disclosure documents required under this subsection for the loan to accept the
				terms of the private educational loan and consummate the transaction;
				and
								(ii)except for
				changes based on adjustments to the index used for a loan, the rates and terms
				of the loan may not be changed by the lender during that 30-day period;
								(L)that the borrower
				may qualify for Federal financial assistance through a program under title IV
				of the Higher Education Act of 1965, in lieu of, or in addition to, a loan from
				a non-Federal source;
							(M)the interest
				rates available with respect to such Federal financial assistance through a
				program under title IV of the Higher Education Act of 1965;
							(N)the maximum
				monthly payment, calculated using the maximum rate of interest actually offered
				by the lender, to the extent that such maximum rate may be determined, or if
				not, a good faith estimate thereof; and
							(O)such other
				information as the Board shall prescribe, by rule, as necessary or appropriate
				for consumers to make informed borrowing decisions.
							(3)Disclosures at
				the time of private educational loan consummationSubject to the
				rules of the Board, contemporaneously with the consummation of a private
				educational loan, the lender shall make each of the disclosures described in
				subparagraphs (A) through (J) and (L) through (O) of paragraph (2) to the
				borrower.
						(4)Format of
				disclosuresDisclosures required under paragraphs (1), (2), and
				(3) shall appear in a clearly legible, uniform format, subject to section
				122(c).
						(5)Effective
				period of approved rate of interest and loan terms
							(A)In
				generalWith respect to a private educational loan, the borrower
				shall have the right to accept the terms of the loan and consummate the
				transaction at any time within 30 calendar days following the date on which the
				application for the private educational loan is approved and the borrower
				receives the disclosure documents required under this subsection for the loan,
				and the rates and terms of the loan may not be changed by the lender during
				that period, subject to the rules of the Board.
							(B)Prohibition on
				changesExcept for changes based on adjustments to the index used
				for a loan, the rates and terms of the loan may not be changed by the lender
				prior to the earlier of—
								(i)the date of
				acceptance of the terms of the loan and consummation of the transaction by the
				borrower, as described in subparagraph (A); or
								(ii)the expiration
				of the 30-day period referred to in subparagraph (A).
								(C)Prohibition on
				disbursementNo funds may be disbursed with respect to a private
				educational loan until acceptance of the loan by the borrower under
				subparagraph (A) and the expiration of the 3-day period under paragraph
				(6).
							(6)Right to cancelWith respect to a private educational loan,
				the borrower may cancel the loan, without penalty to the borrower, at any time
				within 3 business days of the date on which the loan is consummated, subject to
				the rules of the Board. No funds may be transferred to the borrower during that
				3-day period.
						(7)DefinitionsFor
				purposes of this subsection—
							(A)the term
				institution of higher education has the same meaning as in
				section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002);
							(B)the term
				private educational lender means—
								(i)a
				financial institution, as defined in section 3 of the Federal Deposit Insurance
				Act (12 U.S.C. 1813) that solicits, makes, or extends private educational
				loans;
								(ii)a Federal credit
				union, as defined in section 101 of the Federal Credit Union Act (12 U.S.C.
				1752) that solicits, makes, or extends private educational loans; and
								(iii)any other
				person engaged in the business of soliciting, making, or extending private
				educational loans; and
								(C)the term
				private educational loan—
								(i)means a loan
				provided by a private educational lender that—
									(I)is not made,
				insured, or guaranteed under part B of title IV of the Higher Education Act of
				1965 (20 U.S.C. 1070 et seq.); and
									(II)is issued by a
				private educational lender expressly for postsecondary educational expenses to
				a borrower, regardless of whether the loan is provided through the educational
				institution that the subject student attends or directly to the borrower from
				the lender; and
									(ii)does not include
				an extension of credit under an open end consumer credit plan, a residential
				mortgage transaction, or any other loan that is secured by real property or a
				dwelling.
								.
			202.Application of
			 Truth in Lending Act to all private educational loansSection 104(3) of the Truth in Lending Act
			 (15 U.S.C. 1603(3)) is amended by inserting and other than private
			 educational loans (as that term is defined in section 140(a)) after
			 consumer.
			IIICollege
			 Affordability
			301.Community
			 Reinvestment Act credit for low-cost loans
				(a)In
			 generalThe appropriate
			 Federal financial supervisory agency shall give a private educational lender
			 credit toward meeting the credit needs of its community for purposes of the
			 Community Reinvestment Act of 1977, for making low-cost private educational
			 loans to low-income borrowers.
				(b)RegulationsThe Board shall develop regulations
			 determining which private educational loans are available for the credit under
			 this section.
				(c)DefinitionAs used in this section, the term
			 appropriate Federal financial supervisory agency has the same
			 meaning as in section 803 of the Community Reinvestment Act of 1977 (12 U.S.C.
			 2902).
				IVFinancial
			 literacy
			401.Coordinated
			 education efforts
				(a)In
			 generalThe Secretary of the
			 Treasury (in this section referred to as the Secretary), in
			 coordination with the Secretary of Education, the Secretary of Agriculture
			 (with respect to land grant covered educational institutions), and any other
			 appropriate agency that is a member of the Financial Literacy and Education
			 Commission established under the Financial Literacy and Education Improvement
			 Act (20 U.S.C. 9701 et seq.), shall seek to enhance financial literacy among
			 students at institutions of higher education through—
					(1)the development of initiatives, programs,
			 and curricula that improve student awareness of the short- and long-term costs
			 associated with educational loans and other debt assumed while in college,
			 their repayment obligations, and their rights as borrowers; and
					(2)assisting such
			 students in navigating the financial aid process.
					(b)DutiesFor
			 purposes of this section, the Secretary, working in conjunction with the
			 Secretary of Education, the Secretary of Agriculture, and the Financial
			 Literacy and Education Commission, shall—
					(1)identify programs
			 that promote or enhance financial literacy for college students, with specific
			 emphasis on programs that impart the knowledge and ability for students to best
			 navigate the financial aid process, including those that involve partnerships
			 between nonprofit organizations, colleges and universities, State and local
			 governments, and student organizations;
					(2)evaluate the
			 effectiveness of such programs in terms of measured results, including positive
			 behavioral change among college students;
					(3)promote the
			 programs identified as being the most effective; and
					(4)encourage
			 institutions of higher education to implement financial education programs for
			 their students, including those that have the highest evaluations.
					(c)Report
					(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Financial Literacy and Education Commission shall submit a report
			 to Congress on the state of financial education among students at institutions
			 of higher education.
					(2)ContentThe
			 report required by this subsection shall include a description of progress made
			 in enhancing financial education with respect to student understanding of
			 financial aid, including the programs and evaluations required by this
			 section.
					(3)Appearance
			 before CongressThe Secretary shall, upon request, provide
			 testimony before the Committee on Banking, Housing, and Urban Affairs of the
			 Senate concerning the report required by this subsection.
					VStudy and report
			 on nonindividual information
			501.Study and
			 report on nonindividual information
				(a)StudyThe Comptroller General of the United
			 States (in this section referred to as the Comptroller) conduct
			 a study—
					(1)on the impact on and benefits to borrowers
			 of the inclusion of nonindividual factors, including cohort default rate,
			 accreditation, and graduation rate at institutions of higher education, used in
			 the underwriting criteria to determine the pricing of private educational
			 loans;
					(2)to examine whether and to what extent the
			 inclusion of such nonindividual factors—
						(A)increases access to private educational
			 loans for borrowers who lack credit history or results in less favorable rates
			 for such borrowers; and
						(B)impacts the types of private educational
			 loan products and rates available at certain institutions of higher education,
			 including a comparison of such impact—
							(i)on private and public institutions;
			 and
							(ii)on historically Black colleges and
			 universities (defined for purposes of this section as a part B
			 institution, within the meaning of section 322 of the Higher Education
			 Act of 1965 (20 U.S.C. 1061)) and other colleges and universities; and
							(3)to assess the
			 extent to which the use of such nonindividual factors in underwriting may have
			 a disparate impact on the pricing of private educational loans, based on
			 gender, race, income level, and institution of higher education.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 shall submit a report to Congress on the results of the study required by this
			 section.
				
	
		April 21, 2008
		Read twice and placed on the calendar
	
